United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30925
                         Summary Calendar



DENARD DARNELL NEAL,

                                    Plaintiff-Appellant,

versus

FEDERAL BUREAU OF PRISONS; KATHLEEN HAWK-SAWYER;
RONALD WAYNE THOMPSON; CARL CASTERLINE; JANE
HASCHEMEYER; WHITE, Mailroom Supervisor; ERICKSON,
Assistant Mailroom Supervisor; HALTIWANGER; CASTILLO;
PHELPS; SMITH; HARRELL WATTS; SHERRELL BOZEMAN;
LESTER PHILLIPS, In His Individual and Official
Capacity; TRANSOU, In His Individual and Official
Capacity; BOBBY TYLER,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 1:02-CV-1908-FAL
                    USDC No. 1:02-CV-1942-FAL
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Denard Darnell Neal, federal prisoner #23843-008, appeals

the dismissal of his Bivens** action.   His argument that the

district court erred in not holding an evidentiary hearing and in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
                           No. 04-30925
                                -2-

not ordering the defendants to file answers to his compliant

before dismissing his complaint is without merit.   See 28 U.S.C.

§ 1915(e).   Neal’s argument that the magistrate judge’s report

violated 28 U.S.C. § 636 because the parties had not consented to

proceed before a magistrate judge is also without merit.     See 28

U.S.C. § 636(b)(1)(B).

     Neal argues that the prison’s forced interview of him

relating to a criminal matter in the prison and his subsequent

placement in segregation for his failure to cooperate during the

interview violated his Fifth Amendment rights against self-

incrimination and to equal protection under the law.   His self-

incrimination claim is without merit as he conceded in his

complaint that the interview regarded the actions of “another

inmate,” see Cal. Bankers Ass’n v. Schultz, 416 U.S. 21, 55

(1974), and he did not adequately allege an equal protection

violation, see Muhammad v. Lynaugh, 966 F.2d 901, 903 (5th Cir.

1992).

     He argues that abuses of the inmate trust fund by prison

employees violated the Fifth Amendment’s Takings Clause.   His

allegations regarding the typewriter print wheels, the equipment

bought for the prison staff’s personal use, his grievances

regarding the purchase of that equipment, and the prison’s

alleged violation of his rights under the Fifth Amendment’s

Takings Clause are raised for the first time in this court and

will not be considered.   See Leverette v. Louisville Ladder Co.,
                           No. 04-30925
                                -3-

183 F.3d 339, 342 (5th Cir. 1999).    Neal’s allegations that the

prison’s selling of typewriter ribbon to the inmates violated the

Racketeer Influenced and Corrupt Organizations Act and was a

continuing criminal enterprise were conclusory in the district

court and are conclusory before this court.    See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).    Accordingly, those

claims also will not be considered.    Id.

     Neal argues that abuses of the prison grievance system by

prison employees violated his First and Eighth Amendment rights.

As he provides no support for his Eighth Amendment claim, it will

not be considered.   See id.   Moreover, as he fails to identify

when he was unable to petition the Government for redress of his

grievances, when he was retaliated against for filing grievances,

or how the named defendants were involved in the alleged abuses,

he has failed to show how his First Amendment rights were

violated.   See Allen v. Thomas, 388 F.3d 147, 149 (5th Cir.

2004); Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).

     He argues that prison employees tampered with his mail and

that the mail tampering violated his First Amendment rights.

Neal does not demonstrate any error in the district court’s

analysis of this claim or otherwise show how the reading or

opening of his mail violated his constitutional rights.       See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987); Yohey, 985 F.2d at 225.    Neal also has not

demonstrated that the postmaster general violated any criminal
                           No. 04-30925
                                -4-

statute or that she had a legal duty to investigate his claims of

mail tampering.

     All of Neal’s remaining arguments before the district court

have been abandoned.   See Yohey, 985 F.2d at 225.    Neal’s appeal

is without arguable merit and is frivolous.     See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).     Because the appeal is

frivolous, it is DISMISSED.   See 5TH CIR. R. 42.2.   The district

court’s dismissal of Neal’s case as frivolous or for failure to

state a claim counts as one strike under 28 U.S.C. § 1915(g), and

the dismissal of the instant appeal as frivolous counts as

another strike under 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).     We warn Neal that

if he accumulates three strikes under 28 U.S.C. § 1915(g), he

will not be able to proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.